UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15230 N. 75th Street Suite 1002 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (913) 317-8887 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 9, 2013, was 34,624,702, not including 777,090 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative andQualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. DefaultsUpon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 27 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, December 31, Assets Current assets: Cash $ $ Prepaid expenses Deposits on inventory - Inventory Finished Goods - Finished goods on Consignment - Total current assets Fixed assets, net of accumulated depreciation of $13,888 and $918 as of June 30, 2013 and December 31, 2012 Website, net of accumulated amortization of $14,321 and $10,415 as of June 30, 2013 and December 31, 2012 Patent, net of accumulation amortization of $3,024 and $2,502 as of June 30, 2013 and December 31, 2012 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued payroll expense - Accrued interest, related parties Insurance Payable - Notes payable, related party Total current liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 34,187,202 and 30,874,508 At June 30, 2013 and December 31, 2012, respectively Common stock owed but not issued: 763,200 and 1,225,994 at June 30, 2013 and December 31, 2012 Paid in Capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the condensed financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the period For the Three For the Three For the Six For the Six from June 8, 2009 Months Ended Months Ended Months Ended Months Ended (inception) to June 30, June 30, June 30, June 30, June 30, Revenues $ $
